Citation Nr: 1747285	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  10-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1978 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board remanded the case for further development in February 2016.  That development was completed, and the case has since been returned to the Board.

In May 2017, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument. See 38 C.F.R. §§ 20.901, 20.903 (2016).  In September 2017, the Veteran's representative submitted a responsive written appellate brief.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

The Veteran's sleep apnea did not manifest in service and is not otherwise related to service. 


CONCLUSION OF LAW

Sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Sleep apnea is not an enumerated "chronic diseases" listed under 38 C.F.R. Â§ 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service, and "continuous" symptoms since service at 38 C.F.R. § 3.303 (b) do not apply here. Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a sleep apnea is not warranted.

The Veteran has asserted that his sleep apnea began in service.  He reported experiencing symptoms before his diagnosis, but explained that he was not previously aware of the condition.  See, e.g., August 2009 statement.  In his January 2010 VA Form 9, he specifically alleged that the physicians either missed the diagnosis in service or also did not have knowledge of the condition at the time.  Additionally, in March 2008, the Veteran described air strikes while he was serving at King Faud Air Base during which he noticed a chemical smell and noted that he now has sleep disorders and fatigue.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of sleep apnea.  He denied having a medical history of persistent trouble sleeping in October 1977, April 1983, June 1991, October 1996, March 1999, and September 1999.  However, in the June 1991 report of medical history, the Veteran did state he experienced tiredness and headaches.  Additionally, in April 1995, it was noted that he suffered from wheezing, especially at night.  In September 1999, he also indicated that he jumped in his sleep, but there was no mention of other symptoms, such as snoring, fatigue, or frequently waking.  In November 1999, it was noted that he needed to lose weight. 

With regard to other lay statements of record, in March 2008, S.C. (initials used to protect privacy) reported living with the Veteran since 1998 and observing his snoring, restless nights, twitching two to three times per night, awakening from a nightmare, and having difficulty breathing while sleeping.  In another March 2008 statement, the Veteran's ex-wife, M.A.R., indicated they were married from 1984 to 2001.  During that time, she observed him snoring, having restless nights, twitching two to three times per night, and having difficulty breathing and gasping for air while sleeping since he returned from the Gulf War. 

The Board does acknowledge the lay statements that the Veteran's symptoms began in service and continued since that time.  The Board notes that the Veteran and other laypersons are competent to report his experience and symptoms in service and after that.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Nevertheless, the Board finds that sleep apnea did not manifest in service.  As noted above, the Veteran was not diagnosed with sleep apnea in service.  Moreover, VA medical records dated in April 2006 indicated that the Veteran did not have a snoring problem, and he denied having fatigue in November 2006.  In an August 2006 pre-anesthesia assessment contained in VA medical records, it was specifically noted the Veteran did not have obstructive sleep apnea.  Private medical records dated in January 2007 noted the Veteran had a positive history of feeling tired and sluggish, yet private medical records dated in February 2007 show that the Veteran denied having a history of feeling tired or sluggish.  In a May 2007 anesthesiology screening form, it was again noted the Veteran did not have sleep apnea.  Additionally, in November 2007, the Veteran reported having sleep problems and insomnia which had been present for only seven to eight months.  In December 2007, the Veteran reported snoring, fatigue, weight gain, decreased quality of sleep, and headaches.  He was referred to a sleep clinic, and in January 2008, he was diagnosed with obstructive sleep apnea.  

The October 2013 VA examiner acknowledged the statements indicating that the Veteran had experienced tiredness and snoring before his diagnosis of sleep apnea.  However, he explained that these types of complaints were not attributed to sleep apnea, as the disorder is caused by an upper airway blockage.  The April 2016 VA examiner also explained that sleep apnea is a condition with specific established diagnostic criteria and is not diagnosed by a simple complaint of fatigue, tiredness, sleepiness, or other non-specific complaints.  He also noted that wheezing is not a symptom of sleep apnea.  In addition, the May 2017 VHA examiner stated that the records do no demonstrate a suspicion of or concern for any sleep disordered breathing diagnosis, such as sleep apnea, in service and noted that he did not have obstructive sleep apnea during an anesthesia clearance evaluation in 2007, which was after service.  He concluded that it was not likely that the Veteran had sleep apnea in service.

Based on the foregoing, there is actually affirmative evidence showing that the Veteran did not have sleep apnea in service or for several years thereafter.  See August 2006 and May 2007 VA medical records.  Additionally, the VA examiners have indicated that the reported symptoms in service and thereafter were not indicative of sleep apnea and found that the disorder did not manifest in service.  The Board finds that such evidence outweighs the lay statements.  Although lay persons are competent to report observable symptomatology, they are not competent to attribute these symptoms to the specific diagnosis of sleep apnea.  Indeed, a diagnosis of sleep apnea requires a sleep study.  Moreover, even assuming that they are competent to attribute the reported symptomology in service to a diagnosis, the Board finds that the specific opinions of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  The examiners have training, knowledge, and expertise on which they relied to form their opinions.  They considered the evidence of record, including the reported medical history, relied on a complete and accurate factual premise, and provided a rationale for the conclusions reached.  For these reasons, the Board concludes that sleep apnea did not manifest in service.  

In addition to the lack of evidence showing that the claimed disorder manifested during active duty service or within proximity to it, the evidence of record does not link any current diagnosis to the Veteran's military service.

A VA medical opinion was obtained in October 2013 in connection with the claim for service connection for sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's sleep apnea was diagnosed after service.  As noted above, he explained that sleep apnea is a condition with a specific established diagnostic criteria and is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness, or other nonspecific complaints.  He stated that snoring is not sleep apnea, as the disorder was caused by an upper airway blockage.  He also noted several risk factors for sleep apnea.  

An additional VA medical opinion was obtained in April 2016 in connection with the claim.  The examiner noted that the Veteran's sleep apnea was diagnosed after service.  He explained that sleep apnea is a condition with specific established diagnostic criteria and is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness, or other non-specific complaints.  He also noted that wheezing is not a symptom of sleep apnea.  He stated that sleep apnea is caused by the blockage of the upper airway by the tongue and soft palate by relaxation of muscles of those structures.  Risk factors include a genetic predisposition, obesity, short large diameter neck, smoking, alcohol consumption, and the issue of certain medications and drugs.  The examiner noted that risk is not cause and that no event or exposure in military service causes sleep apnea.  He further stated that the cumulative effect of the various complaints and symptoms suggests that the Veteran was at risk for developing sleep apnea.  The examiner concluded that it is less likely as not that sleep apnea manifested during service or is otherwise causally or etiologically related thereto, including any symptomatology therein.  

In response to a May 2017 VHA request, an opinion was received from a section chief in sleep medicine.  As noted above, he indicated that the records do no demonstrate a suspicion of or concern for any sleep disordered breathing diagnosis, such as sleep apnea, in service and noted that he did not have obstructive sleep apnea during an anesthesia clearance evaluation in 2007, which was after service.  The examiner also considered a popular screening tool for obstructive sleep apnea, referred to as the STOP-BANG model.  In addition, the examiner addressed the Veteran's claim of chemical exposure at King Saud Air Base, but found his description to be vague and non-specific.  He commented that chemical smells are easily experienced by a commercial air traffic passenger at various stages of flight check, boarding, and the flight itself, but stated that an association of events in time is not a logical argument for a cause and effect relationship.  The examiner indicated that there are no randomized, controlled trials linking chemical exposure to the subsequent development of obstructive sleep apnea.  He concluded that it is not likely that the Veteran has sleep apnea that manifested during his military service or that is otherwise causally related to such service and that such diagnosis or symptomatology is not likely related to any chemical exposure therein.   

There is no medical opinion otherwise relating the Veteran's current sleep apnea to his military service, including any symptomatology or exposure therein.

The Board acknowledges the lay assertions that the Veteran's current sleep apnea is related to his military service, including chemical exposure.  However, even assuming the Veteran is competent to opine on this matter, the Board again finds that the specific opinions of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  As noted above, the examiners have training, knowledge, and expertise on which they relied to form their opinions.  They considered the evidence of record, including the Veteran's reported history, relied on a complete and accurate factual premise, and provided a rationale for the conclusions reached. 


ORDER

Service connection for sleep apnea is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


